Vacated by Supreme Court, March 7, 2005

                               UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 03-4838



UNITED STATES OF AMERICA,

                                                  Plaintiff - Appellee,

          versus


DAVID MAURICE      FULKS,   a/k/a   David   Maurice
Wellington,

                                                 Defendant - Appellant.


Appeal from the United States District Court for the Middle
District of North Carolina, at Durham. William L. Osteen, District
Judge. (CR-02-292)


Submitted:   August 30, 2004                 Decided:   October 14, 2004


Before NIEMEYER, TRAXLER, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Louis C. Allen, III, Federal Public Defender, John A. Dusenbury,
Jr., Assistant Federal Public Defender, Greensboro, North Carolina,
for Appellant. Anna Mills Wagoner, United States Attorney, Michael
A. DeFranco, Assistant United States Attorney, Greensboro, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            David Maurice Fulks, a/k/a David Maurice Wellington,

appeals his judgment and sentence for two counts of possessing a

firearm and one count of possessing ammunition after having been

convicted    of    a   crime     punishable   by   imprisonment       for   a   term

exceeding    one    year,   in    violation   of   18   U.S.C.   §§    922(g)(1),

924(a)(2) (2000). The district court sentenced Fulks to concurrent

terms of fifty-eight months in prison followed by three years of

supervised release. Fulks challenges the district court’s decision

to enhance his sentence pursuant to U.S. Sentencing Guidelines

Manual § 2K2.1(b)(1)(A) (2002) on the grounds that the offense

involved between three and seven firearms. Although not contesting

he possessed two firearms in connection with the offense, he argues

the Government failed to introduce sufficient evidence to establish

that he possessed a third firearm found in a desk at his workplace.

Finding no error, we affirm.

            The district court’s factual findings are reviewed for

clear error.       United States v. Love, 134 F.3d 595, 606 (4th Cir.

1998).      Possession does not have to be actual or exclusive;

constructive or joint possession is sufficient.              United States v.

Gallimore, 247 F.3d 134, 136-37 (4th Cir. 2001).                  Constructive

possession exists when the defendant exercised, or had the power to

exercise, dominion and control over the item.               United States v.

Jackson, 124 F.3d 607, 610 (4th Cir. 1997) (quotations omitted).


                                      - 2 -
Fulks notes there was no physical evidence connecting him with the

revolver and that a number of other employees had access to the

desk in which the firearm was found.      However, the gun was found in

a desk bearing a business card holder with his business cards, and

it was resting on a letter bearing his signature.        Moreover, it was

seized just after Fulks left the premises and was found with a

speed loader that fit into the weapon.         Therefore, the district

court did not clearly err in finding Fulks possessed a total of

three firearms and in applying the two-level enhancement pursuant

to USSG § 2K2.1(b)(1)(A).

           Accordingly, we affirm Fulks’s convictions and sentence.

We   dispense   with   oral   argument   because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                  AFFIRMED




                                  - 3 -